Name: Commission Regulation (EEC) No 2788/86 of 9 September 1986 amending Regulations (EEC) No 279/75 and (EEC) No 3130/73 laying down detailed rules for the application of the system of tendering for export refunds and levies on cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 257/32 Official Journal of the European Communities 10 . 9 . 86 COMMISSION REGULATION (EEC) No 2788/86 of 9 September 1986 amending Regulations (EEC) No 279/75 and (EEC) No 3130/73 laying down detailed rules for the application of the system of tendering for export refunds and levies on cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 0, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3) and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 2747/75 of 29 October 1975 laying down general rules to be applied in the event of the cereals market being dis ­ turbed (4), as last amended by Regulation (EEC) No 2560/77 (*), and in particular Article 2 (2) thereof, Whereas the detailed rules for the application of the tendering procedure were laid down, in respect of the export refund, by Commission Regulation (EEC) No 279/75 (*), as amended by Regulation (EEC) No 2944/78 I7), and in respect of the export levy, by Commis ­ sion Regulation (EEC) No 3130/73 (8), as amended by Regulations (EEC) No 278/75 Q and (EEC) No 771 / 75 (&gt; ¢); Whereas it should be provided that the tenders be proposed in ECU and not in the currency of the Member State to which tenders are addressed : Article 1 1 . Article 2 (2) (d) of Regulation (EEC) No 279/75 is replaced by the following : '(d) the amount of the export refund proposed per tonne in ECU.' 2 . Article 2 (2) (d) of Regulation (EEC) No 3130/73 is replaced by the following : '(d) the amount of the export levy proposed per tonne in ECU.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 139, 24. 5. 1986, p. 29 . O OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 281 , 1 . 11 . 1975, p. 82. 0 OJ No L 303, 28 . 11 . 1977, p. 1 . ( «) OJ No L 31 , 5. 2. 1975, p. 8 . 0 OJ No L 351 , 15 . 12. 1978, p. 16. (8) OJ No L 319, 20 . 11 . 1973, p. 10 . (9) OJ No L 31 , 5. 2. 1975, p. 7. ( 10) OJ No L 77, 26 . 3 . 1975, p. 13 .